Los hechos están expresados en la opinión.
El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Dictada sentencia por la Corte de Distrito de Mayag’üez en favor del demandante, los demandados interpusieron contra ella recurso de apelación para ante este Tribunal Supremo, y a los efectos del mismo archivaron un pliego de excepciones que fué aprobado por la corte de distrito el 26 *319de 'abril de 1917, pero ordenando la eliminación de los cinco motivos o fundamentos que se consignaron para sostener la excepción de los apelantes a la orden de la corte declarando sin lugar sn moción de non suit. Los apelantes entonces, ba-sándose en el artículo 218 del Código de Enjuiciamiento Civil y en la sección 64 del Reglamento de esta Corte Suprema, lian pedido a esta corte que apruebe la excepción tal. como fué con-signada en el pliego. La moción de los apelantes viene acom-pañada de dos affidavits y de una certificación expedida por el secretario de la corte de distrito y se notificó a la parte contraria y al juez sentenciador. La parte contraria se opuso, presentando dos affidavits para sostener.su oposición.
' Los apelantes alegan que la corte se negó a aprobar la excepción en la forma propuesta por ellos “por no recordar con exactitud si diclios fundamentos a la excepción 5a. fueron o no tomados en el juicio,” y en sus affidavits sostienen que al presentar su moción de non suit, alegaron los cinco funda-mentos que se consignan, en el pliego de excepciones presen-tado. El apelado sostiene en los affidavits acompañados a su moción de oposición, lo que sigue: Affidavit del taquígrafo de la corte: “que el Ledo. José Sabater, abogado del deman-dante en este caso, me ha- mostrado la solicitud para que se permita a los apelantes probar una excepción, que ha pre-sentado el Ledo. Angel Arroyo ante la Corte Suprema de Puerto Rico y he leído en la segunda página ele dicha soli-citud, los fundamentos en que dice se basa la quinta excep-ción o sea la moción de non suit y declaro que tales funda-mentos no se hicieron constar en dichas notas taquigráficas, ni tampoco, según mi mejor recuerdo, se hicieron por dicho abogado y que yo no los tomara, pues de haberse expuesto dichos fundamentos en el acto de la vista del caso, induda-blemente .hubieran constado en'mis notas,” y affidavit del letrado Sabater: “Que tales fundamentos según su mejor creencia y recuerdo no se hicieron en'el acto de la vista y que dicho abogado tuvo tiempo amplio para haberlos pre-sentado por escrito, sin que lo hiciera; * * * Que ex-*320plorado el recuerdo del Hon. Charles E. Foote, sobre -los fundamentos de dicha moción de non suit, por el abogado ex-ponénte, dicho Hon. Juez manifestó a este abogado que tam-poco cree que se pusieran dichos fundamentos según. constan en el pliego de excepciones.”
Bajo tales circunstancias, siendo contradictoria la eviden-cia y no habiéndose demostrado que el juez de distrito ac-tuara movido por pasión, prejuicio o parcialidad,. o que co-metiera algún error manifiesto, debe prevalecer su juicio y el pliego de excepciones quedar en la forma en que fué por él aprobado.
Un caso parecido fué resuelto en el sentido indicado pol-la Corte Suprema de California: In Re Howard, 108 Cal 31. En él el Juez G-aroutte al emitir la opinión de la corte, se ex-presó así:
“El presente es un procedimiento original, instituido bajo el artículo 1174 del Código Penal, con el fin de probar una excepción. De acuerdo con la petición, el demandado, Howard, estaba siendo juzgado por un delito de asesinato, y durante la argumentación final el Fiscal auxiliar del distrito empleó, dirigiéndose al jurado, cierto lenguaje que se alega no estar justificado por la prueba y ser seria-mente perjudicial a los derechos del demandado, y al cual se hizo objeción en tiempo, tomándose excepción. Este supuesto lenguaje, la objeción al mismo y la excepción fueron incorporados al proyecto de pliego de excepciones del demandado para ser usado en apelación, y el pliego en esa forma fué presentado al juez para su aprobación, pero el juez se negó a aprobarlo tal como fué presentado, y eliminó del mismo el supuesto lenguaje del Fiscal, y la excepción al mismo, bajo el fundamento de que el Fiscal no empleó tal lenguaje durante la argumentación, y entonces aprobó el pliego. Al ser radicada' la presente petición esta corte ordenó fuera trasmitida a un comisionado para que oyera la evidencia en cuanto a la verdad de las alegaciones de la petición relativas al lenguaje que se alegaba haber sido usado. El comisionado oyó la prueba y ha informado sobre la misma en su totalidad a esta corte sin expresar conclusiones en cuanto al hecho elemental.
“De un examen de la prueba traída ante nosotros resulta que existe un conflicto evidente e irreconciliable en cuanto a si el len-*321guaje a que se refiere la petición fué empleado o nó por el Fiscal al dirigirse al jurado. Bajo tales circunstancias la acción de la corte inferior al aprobar el pliego de excepciones tal como fué aprobado debe ser mantenida.
“Por las razones anteriores se deniega la solicitud del peticio-nario. ’ ’
Otras interesantes cuestiones fueron suscitadas al discu-tirse este caso, pero, habiendo llegado a la anterior conclu-sión, es innecesario estudiarlas, y menos resolverlas. '
Debe declararse no haber lugar a lo solicitado por los apelantes.

Sin lugar la petición.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.